     Case 7:16-cv-05173-ECR Document 248 Filed 06/29/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK

Nuance Communications, Inc.,     :    CIVIL ACTION
                                 :    NO. 16-5173
         Plaintiff               :
    v.                           :
                                 :
International Business           :
Machines Corporation,            :
                                 :
         Defendant.              :

                                 ORDER

         AND NOW, this 29th day of June, 2020, it is hereby

ORDERED that the bench trial in this case will proceed with one

day of live testimony on July 28, 2020, at 9:00 a.m. in

Courtroom 13B, U.S. Courthouse, 601 Market Street, Philadelphia,

Pennsylvania. All remaining fact witnesses (not expert

witnesses) shall testify on this day.

         It is FURTHER ORDERED that the following attorneys

remain attached for trial on July 28, 2020: David J. Lender,

Esq., Jessica L. Falk, Esq., Kevin S. Reed, Esq., and Elinor C.

Sutton, Esq.



         AND IT IS SO ORDERED.



                           _/s/ Eduardo C. Robreno____
                           EDUARDO C. ROBRENO, J.
